                                          Case 3:19-cv-01188-EMC Document 38 Filed 04/19/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JARON BRIGNAC,                                     Case No. 19-cv-01188-EMC
                                                       Plaintiff,
                                   8
                                                                                           NOTICE RE: NON-COMPLIANCE WITH
                                                v.                                         COURT ORDER
                                   9

                                  10    YELP INC.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties have failed to file an ADR Certification as required by the Initial Case

                                  14   Management Scheduling Order. Counsel shall comply promptly with the requirements of ADR

                                  15   L.R. 3-5(b) and shall file the ADR Certification.

                                  16

                                  17   Dated: April 19, 2019

                                  18

                                  19                                                   ______________________________________
                                  20                                                   Claudia M. Forehand
                                                                                       ADR Program Manager
                                  21                                                   Claudia_Forehand@cand.uscourts.gov
                                                                                       415-522-2059
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                             Case 3:19-cv-01188-EMC Document 38 Filed 04/19/19 Page 2 of 2




                                   1   PROOF OF SERVICE

                                   2   Case Name: Brignac v. Yelp Inc.
                                   3   Case Number: 19-cv-01188-EMC

                                   4   I declare that I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                       California. I am over the age of eighteen (18) years and not a party to the action. My business
                                   5   address is:

                                   6   ADR Program
                                       United States District Court
                                   7   Norther District of California
                                       450 Golden Gate Avenue, 16th Floor
                                   8   San Francisco, CA 94102

                                   9   On 4/19/2019, I served a true and correct copy of:

                                  10            Notice Re: Non-Compliance with Court Order

                                  11   [ ] electronically, I caused said documents to be transmitted using ECF as specified by General
                                       Order No. 45 to the following parties:
                                  12   [ ] by Facsimile, I caused said documents to be transmitted to the following parties by fax
Northern District of California




                                       machine:
 United States District Court




                                  13   [X] by U. S. Mail, I placed a true copy in a sealed envelope with postage fully prepaid in the
                                       United States Post Office Mail Box in San Francisco, California, addressed as follows:
                                  14

                                  15   Jaron Brignac
                                       16450 Palomino Pl, No. 204
                                  16   Santa Clarita, CA 91387

                                  17

                                  18   I declare under penalty of perjury that the foregoing is true and correct and that this declaration
                                       was executed on 4/19/2019 in San Francisco, California.
                                  19
                                       SUSAN Y. SOONG
                                  20   Clerk

                                  21   by:

                                  22
                                       ______________________________________
                                  23
                                       Claudia M. Forehand
                                  24   ADR Program Manager
                                       Claudia_Forehand@cand.uscourts.gov
                                  25   415-522-2059

                                  26

                                  27

                                  28
                                                                                         2
